Title: To James Madison from Peder Blicherolsen, 21 April 1802
From: Blicherolsen, Peder
To: Madison, James


Sir
Philadelphia April 21st. 1802.
Without allowing myself to make reflexions upon any one law of the United States, howsoever prejudicial and hurtfull its effects might appear to me, with respect to generally acknowledged principles—and far from any intention of even troubling this government with complaints in cases where Danish subjects are found guilty of having acted in opposition to such laws, I think it my duty in the present case of Mr. Robert Cuming, who is innocently and cruelly suffering under a malicious et vexatious misapplication of the law, that prohibits the equipment of Vessels for the Slavetrade in the ports of the United States, to call for justice and protection.
A mere perusal of the documents which Mr. Cuming will have the honour to lay before You, Sir, stating the strange usage, he has labored under for several months at New-York, will, I am sure, cause You as much indignation and compassion as it has me. He is a worthy Danish subject, and he is unlawfully prosecuted in this country in a manner equally ruinous to his health and fortune: both these circumstances entitle him to the particular protection of a government, the justice of which is generally acknowledged, and who cannot but be acquainted with the liberal and friendly treatment, which all Americains and american concerns constantly meet with even in a perspicuous manner in His Danish Majesty’s Dominions. I allways understood from the private conversations You have honoured me with, that a strict reciprocity was and would be the general regulator of the measures and dealings of this Government towards foreign nations.
I repeat Sir, that I shall never allow myself to make observations on any existing law of the country: I shall as much as it lies in my power take care, that my country-men shall be properly informed and warned at their arrival, in order to prevent involontary contraventions. However, as the aforementioned law, from the vexations Mr Cuming has of late so undeservedly sustained, seems apt to prove in the hands of either ill-intentioned or t[h]rough their fanatical errors mislead people, a very easy and dangerous instrument of persecution, I hope You will not look upon it as being altogether inconsistant with the competence of my office, if I take the liberty to represent to You Sir, how desirable it would be to devise on some means to check this pernicious tendency of that law, in as far as the consequences of a similar attempt might be experienced by some other Dane, to whom it would perhaps be as difficult afterwards to secure a reparation adequate to the injury sustained, as it may be now to indemnify Mr. Cuming, whose very considerable losses in more than one respect cannot easily be calculated. I have the honor to be with very great respect Sir Your most obedient and humble servant
Blicherolsen
 

   
   RC (DNA: RG 59, NFL, Denmark, vol. 1). Docketed by Brent.



   
   “An Act to prohibit the carrying on the Slave Trade from the United States to any foreign place or country,” 22 Mar. 1794 (U.S. Statutes at LargeThe Public Statutes at Large of the United States of America … (17 vols.; Boston, 1848–73)., 1:347–49).



   
   On 7 Jan. 1802 the New York surveyor of customs seized the Young Ralph, owned by Robert Cummings, filing suit for the ship’s condemnation because it had allegedly been fitted out for the slave trade in violation of section 1 of the 1794 Slave Trade Act. Cummings claimed that the ship was outfitted for the slave trade when he bought it and that he was sailing for Senegal for a cargo of gum and not slaves. Edward Livingston prosecuted the case for the U.S.; Alexander Hamilton acted for the defense. On 19 Mar. the court found for the defendant and the case was dismissed. Livingston immediately appealed, and the appeal worked its way through the courts until it was dismissed on 18 July 1805 (Julius Goebel, Jr., et al., eds., The Law Practice of Alexander Hamilton: Documents and Commentary [5 vols.; New York, 1964–81], 2:847–49).


